Name: 97/809/EC: Commission Decision of 25 November 1997 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  agricultural activity;  European Union law;  agricultural policy;  means of agricultural production;  forestry
 Date Published: 1997-12-04

 Avis juridique important|31997D080997/809/EC: Commission Decision of 25 November 1997 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC Official Journal L 332 , 04/12/1997 P. 0042 - 0047COMMISSION DECISION of 25 November 1997 authorizing Member States to permit temporarily the marketing of forest reproductive material not satisfying the requirements of Council Directives 66/404/EEC and 71/161/EEC (97/809/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 15 thereof,Having regard to the requests submitted by certain Member States,Whereas production of reproductive material of the species set out in the Annexes is at present insufficient in all Member States, with the result that their requirements for reproductive material conforming to the provisions of Directives 66/404/EEC and 71/161/EEC cannot be met;Whereas third countries are not in a position to supply sufficient reproductive material of the relevant species which can afford the same guarantees as Community reproductive material and which conforms to the provisions of the abovementioned Directives;Whereas the Member States should therefore be authorized to permit, for a limited period, the marketing of reproductive material of the relevant species which satisfies less stringent requirements to cover the shortage of reproductive material satisfying the requirements of Directive 66/404/EEC and 71/161/EEC;Whereas, for genetic reasons, the reproductive material must be collected at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material;Whereas, furthermore, reproductive material should be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question;Whereas each of the Member States should furthermore be authorized to permit the marketing in its territory of seeds and plants which satisfy less stringent requirements in respect of provenance, as laid down in Directive 66/404/EEC, or seed which satisfies less stringent requirements in respect of specific purity as laid down in Directive 71/161/EEC, if the marketing of such material has been authorized in the other Member States under this Decision;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Member States are authorized to permit the marketing in their territory of seed which does not satisfy the requirements in respect of provenance in Directive 66/404/EEC on the terms set out in Annex I hereto and on condition that the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected.2. Member States are authorized to permit the marketing in their territory of plants produced in the Community from the abovementioned seed.Article 2 1. The proof referred to in Article 1 (1) and 3 shall be deemed to be furnished where the reproductive material is of the category 'source identified reproductive material` as defined in the Organization for Economic Cooperation and Development (OECD) scheme for the control of forest reproductive material moving in international trade, or of another category defined in that scheme.2. Where the OECD scheme referred to in paragraph 1 is not used at the place of provenance of the reproductive material, other official evidence shall be admissible.3. Where official evidence cannot be provided, Member States may accept other non-official evidence.Article 3 Member States are authorized on the terms set out in Annex II hereto, to permit the marketing in their territory of seed which neither satisfies the requirements in respect of provenance in Directive 66/404/EEC nor the requirements relating to specific purity in Annex I to Directive 71/161/EEC, on condition that:- the proof specified in Article 2 is furnished with regard to the place of provenance of the seed and the altitude at which it was collected, and- the document required pursuant to Article 9 of Directive 66/404/EEC bears the wording:'Seed not satisfying the standards in respect of specific purity`.Article 4 The Member States other than the applicant Member States are also authorized to permit, on the terms set out in Annexes I and II respectively and for the purposes intended by the applicant Member States, the marketing in their territory of the seeds and plants authorized to be marketed pursuant to this Decision.Article 5 The authorizations provided for in Articles 1 (1), 3 and 4 in so far as they concern the first placing of forest reproductive material on the market of the Community, shall expire on 30 November 1998. Such authorizations, in so far as they concern subsequent placing on the market of the Community, shall expire on 31 December 1999.Article 6 With regard to the first placing on the market of forest reproductive material, as referred to in Article 5, Member States shall immediately notify the Commission and the other Member States of the quantities of such material satisfying less stringent requirements which have been approved for marketing in their territory pursuant to this Decision.Article 7 This Decision is addressed to the Member States.Done at Brussels, 25 November 1997.For the CommissionFranz FISCHLERMember of the CommissionLEGEND 1. Member StatesA = Republic of AustriaB = Kingdom of BelgiumD = Federal Republic of GermanyDK = Kingdom of DenmarkE = Kingdom of SpainEL = Hellenic RepublicF = French RepublicI = Italian RepublicIRL = IrelandL = Grand Duchy of LuxembourgNL = Kingdom of the NetherlandsP = Republic of PortugalUK = United Kingdom2. Countries or regions of provenanceCA = CanadaCH = SwitzerlandCZ = Czech RepublicEC = European CommunityHR = CroatiaHU = HungaryLV = LatviaNO = NorwayPL = PolandRO = RomaniaSI = SloveniaSK = Slovak RepublicSudÃ ¨tes = SudetenTR = TurkeyUSA = United States of AmericaVallÃ ©e de la Save = Sava valley3. Other abbreviationsmax. alt. = maximum altitudeOEP = or equivalent provenance(1) OJ 125, 11. 7. 1966, p. 2326/66.(2) OJ L 87, 17. 4. 1971, p. 14.ANEXO I - BILAG I - ANHANG I - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã  - ANNEX I - ANNEXE I - ALLEGATO I - BIJLAGE I - ANEXO I - LIITE I - BILAGA I >TABLE>>TABLE>>TABLE>ANEXO II - BILAG II - ANHANG II - Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã Ã  - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II - ANEXO II - LIITE II - BILAGA II >TABLE>